DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-15 and 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 8-15 and 17-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schadt et al. (US 2002/0180916) in view of Kumar et al. (US 2005/0151926), and in further view of Dreyer (US 3,914,016).

Regarding claim 1, Schadt discloses an optical article (see figure 4, for instance), comprising: an optical element (1, see figure 4); and a single and continuous anisotropic coating layer (5, comprising areas 9 and 10) formed over at least a portion of the optical element, the anisotropic coating layer comprising: a first light-influencing zone (9) comprising at least one first anisotropic material (LCP, [0043]); and a second light-influencing zone (10) comprising at least one second anisotropic material (LCP, [0043]), wherein the first light-influencing zone and the second light-influencing zone exhibit a different color property, a different photochromic-dichroic reversible change, a different amount of polarization, or a combination thereof (“linear polarizing layers can be produced with azimuthally varying directions of polarization”; [0095]). However, Schadt does not expressly disclose wherein at least one of the first light-influencing zone and the second light-influencing zone further comprise at least one photochromic-dichroic material, or wherein the first light-influencing zone and the second light-influencing zone comprise a gradient color and a gradient polarization.
Kumar discloses an optical article including an anisotropic coating layer, wherein the anisotropic layer further comprise at least one photochromic-dichroic material ([0053]-[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the photochromic-dichroic material of Kumar in the anisotropic coating layer of Schadt. The motivation for doing so would have been to add controllable hue to the optical device, as taught by Kumar ([0054]).
Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gradient color and a gradient polarization of Dreyer in the anisotropic coating layer of Schadt. The motivation for doing so would have been to provide maximum visibility in the normal viewing areas, and yet allow reduction of glare and interfering light from other areas, so that movement of the viewer’s line of sight does not result in an abrupt change in light transmission, as taught by Dreyer (column 2, lines 20-30).
Regarding claim 2, Schadt in view of Kumar and in further view of Dreyer discloses the optical article of claim 1, wherein the at least one first anisotropic material (9) and/or the at least one second anisotropic material (10) comprises a liquid crystal material, and wherein the at least one first anisotropic material is the same or different than the at least one second anisotropic material ([0043]).
Regarding claim 3, Schadt in view of Kumar and in further view of Dreyer discloses the optical article of claim 1, wherein the first light-influencing zone and/or the second light-influencing zone of the anisotropic coating layer further comprises a dichroic material and/or a photochromic material (Kumar [0051]-[0052]).
Regarding claim 4, Schadt in view of Kumar and in further view of Dreyer discloses the optical article of claim 1, the optical article further comprising an alignment coating layer (4) located between the optical element and the anisotropic coating layer, wherein the alignment coating layer comprises a first alignment region (7) aligned in a 
Regarding claim 5, Schadt in view of Kumar and in further view of Dreyer discloses the optical article of claim 4, wherein the alignment coating layer further comprises at least one photo-alignment material (4).
Regarding claim 8, Schadt in view of Kumar and in further view of Dreyer discloses the optical article of claim 1, wherein the optical element comprises a first major surface, and the first light-influencing zone (9) and the second light-influencing zone (10) are located on the first major surface of the optical element.
Regarding claim 9, Schadt in view of Kumar and in further view of Dreyer discloses the optical article of claim 8, wherein a third light-influencing zone (plurality of additional portions 9, 10) is located on the first major surface of the optical element.
Regarding claim 10, Schadt in view of Kumar and in further view of Dreyer discloses the optical article of claim 8, wherein the first major surface is a curved surface (see figure 4).
Regarding claim 11, Schadt in view of Kumar and in further view of Dreyer discloses the optical article of claim 1, wherein the optical element is selected from an optical lens, an optical filter, a window, a visor, a mirror, a display (fig. 4), preferably an optical lens, more preferably an ophthalmic lens.
Regarding claim 12, Schadt discloses a method of making an optical article having multiple light-influencing zones (see figure 4, for instance), comprising: applying a single and continuous anisotropic material (5; [0043]) over at least a portion of an optical element; and forming at least a first light-influencing zone (9) and a second light-
Kumar discloses an optical article including an anisotropic coating layer, wherein the anisotropic layer further comprise at least one photochromic-dichroic material ([0053]-[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the photochromic-dichroic material of Kumar in the anisotropic coating layer of Schadt. The motivation for doing so would have been to add controllable hue to the optical device, as taught by Kumar ([0054]).
Dreyer discloses an optical article including an anisotropic coating layer, wherein the anisotropic layer comprises a gradient color and a gradient polarization (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gradient color and a gradient polarization of Dreyer in the anisotropic coating layer of Schadt. The motivation for doing so would have been to provide maximum visibility in the normal viewing areas, and yet allow reduction of glare and interfering light from other areas, so that movement of the viewer’s line of sight does not result in an abrupt change in light transmission, as taught by Dreyer (column 2, lines 20-30).

Regarding claim 14, Schadt in view of Kumar discloses the method of claim 12, wherein the anisotropic material and the at least one photochromic-dichroic material are applied by a method selected from the group consisting of flow coating, spray coating, dip coating, and curtain coating, followed by a spin process, wherein the first and second coating composition are applied over the cured anisotropic coating layer during an imbibing process, and wherein at least one material that provides color or tint is applied over the cured continuous coating layer during an imbibing process (see Kumar [0053]-[0054]).
Regarding claim 15, Schadt in view of Kumar discloses the method of claim 12, wherein the first light-influencing zone (9) is formed by applying a first coating composition comprising at least one first photochromic-dichroic material (Kumar [0054]) over a first portion of the optical element, and wherein the second light-influencing zone (10) is formed by applying a second coating composition comprising at least one second photochromic-dichroic material over a second portion of the optical element (Kumar [0054]).
Regarding claim 17, Schadt in view of Kumar discloses the method of claim 12, wherein the first light-influencing zone (9) is formed by applying a first coating composition comprising at least one first photochromic-dichroic material (Kumar [0054]) over a first portion of the optical element, and wherein the second light-influencing zone (10) is formed by applying a second coating composition comprising at least one material that provides a tint or color over a second portion of the optical element.
Regarding claim 18, Schadt in view of Kumar discloses the method of claim 15, wherein a third coating composition (4) comprising the anisotropic material is applied over at least the first and second portion of the optical element and cured to form an anisotropic coating layer prior to applying the first and second coating composition.
Regarding claim 19, Schadt in view of Kumar discloses the method of claim 18, wherein the first and second coating composition are applied over the cured anisotropic coating layer during an imbibing process (Kumar [0053]-[0054]).
Regarding claim 20, Schadt in view of Kumar discloses the method of any of claim 15, wherein at least one of the first coating composition (5) and the second coating composition (4) further comprises the anisotropic material such that the anisotropic material is applied simultaneously with the at least one first and/or second photochromic-dichroic material (Kumar [0053]-[0054]).
Regarding claim 21, Schadt in view of Kumar discloses the method of claim 20, wherein the first composition (5) and the second composition (4) are cured to form a continuous coating layer (since they are cross-linked; [0019]).

Regarding claim 23, Schadt in view of Kumar discloses the optical article of claim 12, the optical article further comprising an alignment coating layer (7, 8) located between the optical element and the anisotropic coating layer, wherein the alignment coating layer comprises a first alignment region (7) aligned in a first orientation direction, and a second alignment region (8) aligned in a second orientation direction that is different form the first direction.
Regarding claim 24, Schadt in view of Kumar discloses the method of claim 23, and Kumar further discloses wherein the first alignment region and the second alignment region are formed by: applying the alignment coating layer over at least a portion of a first major surface of the optical element ([0076]); exposing a first portion of the alignment coating layer to a first polarized radiation having a first polarizing direction to form the first alignment region ([0076]-[0081]); and exposing a second portion of the alignment coating layer to a second polarized radiation having a second polarizing direction that is different from the first polarizing direction to form the second alignment region ([0076]-[0088]).
Regarding claim 25, Schadt in view of Kumar discloses the method of claim 1, wherein at least one of the first light-influencing zone and the second light-influencing zone further comprises a dichroic material and/or a photochromic material (Kumar [0051]-[0052]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/12/2021